77 F.3d 467
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Louella F. BENSON, Plaintiff-Appellant,v.Kenneth DUVALL;  Sally Duvall;  Jason Duvall;  James G.Smalley;  J. Howe Brown, Jr.;  Jane M. Roush,Defendants-Appellees.
No. 95-2618.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 7, 1996.Decided Feb. 21, 1996.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.   Leonie M. Brinkema, District Judge;  Albert V. Bryan, Jr., Senior District Judge.  (CA-95-716-A)
Louella F. Benson, Appellant Pro Se.  James Gerard Smalley, Fairfax, Virginia;  Rita Marie Sampson, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order granting Defendants' motions to dismiss and denying Appellant's motions for reconsideration.   We have reviewed the record and the district court's opinions and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Benson v. Duvall, No. CA-95-716-A (E.D. Va.  July 18 & 28, 1995;  Sept. 12, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED